I think the only reasonable construction of the agreement to pay $100 per month is that it was to cover interest at five per cent. a month on the balance of unpaid principal. The only evidence which the jury accepted which even remotely shed any light at all on what the agreement meant was Weiss's testimony to the effect that Partain was to pay $100 a month and reduce interest. Partain had this right under the note, and no additional agreement was necessary to accomplish that end. The additional agreement is not consistent with such an understanding if the language used be given a reasonable construction. In the absence of evidence throwing light on the meaning of an ambiguous writing the construction of it is a question of law for the court. There was no evidence that both parties placed an interpretation on this writing, or that one party placed one on it and that this was known to the other. The jury had nothing but the instruments themselves from which they could ascertain the intention *Page 678 
of the parties, in view of their rejection of Partain's testimony. The only reasonable construction of the note and agreement, as one instrument and parts of the same transaction, which the evidence indisputably shows they were, is that the $100 monthly payments provided for were to be in addition to the principal. That is to say, $400 was to be paid as interest if the whole $2000 was used for six months from the date of the note; that if the note was not paid the payments of $100 per month as interest should continue until the $2000 was paid, if paid in a lump sum. If partial payments on the principal were made the interest payments were to be reduced proportionately, in the ratio of 20 to 1. The plaintiff contends that the $100 payments were intended to mean the partial payments on the principal. This position is not tenable for three reasons. The payments of $100 per month "until paid" is not consistent with the fact that the note was due in six months from its date, and six payments would not pay the principal. If the agreement meant that the time of the maturity should be extended and that the $100 payments should be on the principal the payment of the note would have been indefinitely extended, because every payment on the principal would have been only a certain per cent. of the unpaid principal, under which, obviously, the note, at least theoretically, could never be paid. The last reason is that if the $100 payments were to be on the principal the parties would not have provided that "when and if" partial payments are made the monthly payments should be reduced proportionately. The natural and reasonable thing would have been to assume that the payments would be made as agreed, and to have provided that they be applied in reduction of the principal. The provision that payments on the principal should be reduced every month is absurd. It is insisted that the instruments should be given a construction which would uphold them rather than destroy them because of their illegality. This is true only when the instruments are susceptible to a reasonable construction. I do not think that the only reasonable construction to be arrived at from the terms of the instruments should be discarded simply to adopt a far-fetched and ridiculous one which happens to be legal. Under the agreement as herein construed, it was usurious under the statutes of the State of New York, and the contract was void and uncollectible. *Page 679